Case: 18-11830   Date Filed: 05/09/2019   Page: 1 of 7


                                                      [DO NOT PUBLISH]



             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                             No. 18-11830
                         Non-Argument Calendar
                       ________________________

                    D.C. Docket No. 1:15-cv-00770-AT

LEONARD ROWE,
ROWE ENTERTAINMENT, INC.,
LEE KING,
LEE KING PRODUCTIONS INC.,

                                                           Plaintiffs-Appellees,

                                  versus

WILLIE E. GARY,
WILLIAM C. CAMPBELL,
SEKOU M. GARY,
TRICIA P. HOFFLER, et al.,

                                                         Defendants-Appellees,

MARIA SPERANDO,

                                                          Defendant-Appellant.
                       ________________________

                Appeals from the United States District Court
                    for the Northern District of Georgia
                       ________________________
                               (May 9, 2019)
              Case: 18-11830     Date Filed: 05/09/2019    Page: 2 of 7


Before MARTIN, NEWSOM, and HULL, Circuit Judges.

PER CURIAM:

      Maria Sperando, a lawyer proceeding pro se, appeals the district court’s

order granting in part and denying in part her motion for sanctions against Leonard

Rowe; Rowe Entertainment, Inc.; Lee King; and Lee King Productions Inc.

(collectively, the “plaintiffs”). After careful review, we affirm.

                                          I.

      This Court remanded an earlier appeal in this litigation so the district court

could consider Sperando’s motion for sanctions against the plaintiffs. Rowe v.

Gary, 703 F. App’x 777, 780 (11th Cir. 2017) (per curiam) (unpublished). On

remand, Sperando asked the district court to impose sanctions against the plaintiffs

for filing an objectively frivolous Racketeer Influenced and Corrupt Organizations

Act (“RICO”) lawsuit against her. The plaintiffs’ complaint alleged that Sperando

and others who represented them in a civil rights and antitrust action in the U.S.

District Court for the Southern District of New York deliberately withheld

evidence and sabotaged that case in exchange for a bribe. See id. at 778–79; see

also Rowe Entm’t, Inc. v. William Morris Agency, Inc., No. 98 Civ. 8272 (RPP),

2005 WL 22833 (S.D.N.Y. Jan. 5, 2005) (dismissing plaintiffs’ complaint), aff’d,

167 F. App’x 227 (2d Cir. 2005).




                                           2
              Case: 18-11830     Date Filed: 05/09/2019   Page: 3 of 7


      Sperando’s motion asked the Georgia district court to impose sanctions

under Rule 11, 28 U.S.C. § 1927, and the court’s inherent authority. She argued

sanctions were warranted because plaintiffs’ RICO allegations were “fantastical”

and unsupported by evidence. She also argued plaintiffs and their lawyers knew or

should have known their claims were fraudulent. Additionally, Sperando claimed

the plaintiffs pursued the lawsuit in bad faith and intentionally prolonged the

proceedings despite knowing or having reason to know the RICO allegations were

frivolous and fraudulent.

      Sperando asked the district court to fine the plaintiffs; order them to

reimburse her at least $2,255.76 for costs she incurred defending herself; admonish

them; order them to publicly apologize to her “on every form of media on which

they and their cohorts have disparaged” her; and publicly disavow their conduct.

For the fine, Sperando suggested $562,000. She calculated this number by

multiplying her normal $500 hourly rate by the 1,124 hours she said she spent

defending herself.

      The district court granted Sperando’s request for Rule 11 sanctions. The

court explained that, viewing the facts and law objectively, plaintiffs’ claims were

frivolous. However, the court declined to impose sanctions under either § 1927 or

the court’s inherent authority because Sperando had not shown plaintiffs engaged




                                          3
                 Case: 18-11830        Date Filed: 05/09/2019       Page: 4 of 7


in dilatory or vexatious litigation tactics after filing suit and plaintiffs did not act in

bad faith in pursuing their claims.

       Instead of imposing Sperando’s suggested sanctions, the district court

ordered the plaintiffs and their counsel to pay a fine of $2,000 to the Court and to

reimburse Sperando for travel costs she incurred to attend oral argument on her

motion to dismiss plaintiffs’ complaint. The court also formally reprimanded

plaintiffs’ counsel. In imposing these sanctions, the court explained that

Sperando’s suggested fine of more than half a million dollars was “unduly harsh

and unreasonable” and that Sperando had neither filed a timely Rule 54(d) bill of

costs nor provided any details about expenses she incurred defending herself.

       This is Sperando’s appeal. 1

                                                II.

       Sperando appeals the district court’s sanctions order. She argues the district

court abused its discretion by failing to address one of her arguments for Rule 11

sanctions and by declining to impose sanctions under 28 U.S.C. § 1927 and the

court’s inherent authority. She also contends the court’s Rule 11 sanctions were

“anemic” and thus insufficient.




       1
          The plaintiffs initially sought to appeal the district court’s sanctions order. However,
they failed to timely file an appeals brief, and this Court dismissed their appeal for want of
prosecution.
                                                 4
              Case: 18-11830     Date Filed: 05/09/2019    Page: 5 of 7


      “A court’s decision to deny sanctions under Rule 11, 28 U.S.C. § 1927, and

the court’s inherent power is reviewed for abuse of discretion.” Peer v. Lewis, 606

F.3d 1306, 1311 (11th Cir. 2010). We also review the amount of sanctions for

abuse of discretion. Martin v. Automobili Lamborghini Exclusive, Inc., 307 F.3d

1332, 1336 (11th Cir. 2002) (per curiam). “A district court abuses its discretion if

it applies an incorrect legal standard, follows improper procedures in making the

determination, or makes findings of fact that are clearly erroneous.” Id. (quotation

marks omitted).

      First, we conclude the district court did not abuse its discretion by failing to

explore in extensive detail whether plaintiffs’ RICO allegations were fraudulent (as

opposed to merely frivolous and unsupported). In deciding whether to impose

Rule 11 sanctions, a court asks “(1) whether the party’s claims are objectively

frivolous; and (2) whether the person who signed the pleadings should have been

aware they were frivolous.” Baker v. Alderman, 158 F.3d 516, 524 (11th Cir.

1998). A district court is not required to assess fraud separate from its

frivolousness inquiry simply because a party seeks a finding characterized in terms

of fraud. The district court here thoroughly explained its bases for imposing Rule

11 sanctions and did not abuse its discretion in declining to discuss other matters.

      Second, the district court did not abuse its discretion by declining to impose

sanctions under the court’s inherent authority. See Purchasing Power, LLC v.

                                          5
               Case: 18-11830      Date Filed: 05/09/2019   Page: 6 of 7


Bluestem Brands, Inc., 851 F.3d 1218, 1223 (11th Cir. 2017) (noting a court may

exercise its inherent power to “sanction a party who has acted in bad faith,

vexatiously, wantonly, or for oppressive reasons” (quotation marks omitted)). The

district court found that sanctions were not warranted because the plaintiffs did not

act in bad faith. Although Sperando takes issue with this finding, we will not

disturb the district court’s determination that plaintiffs did not act with subjective

bad faith. Sperando says the district court’s finding of no bad faith is inconsistent

with the finding that the plaintiffs’ beliefs were not reasonable. She is mistaken.

A person may hold an unreasonable belief in good faith. We see no clear error in

the district court’s finding to that effect here.

       Third, the district court did not abuse its discretion by declining to impose

sanctions under 28 U.S.C. § 1927. An attorney multiplies court proceedings

“unreasonably and vexatiously,” thereby justifying sanctions under 28 U.S.C.

§ 1927, “only when the attorney’s conduct is so egregious that it is tantamount to

bad faith.” Amlong & Amlong, P.A. v. Denny’s, Inc., 500 F.3d 1230, 1239 (11th

Cir. 2007) (quotation marks omitted). The standard is an objective one focusing

“not on the attorney’s subjective intent, but on the attorney’s objective conduct.”

Id. The district court found here that the record lacked evidence of dilatory

conduct. Sperando’s arguments to the contrary are unpersuasive.




                                             6
              Case: 18-11830      Date Filed: 05/09/2019   Page: 7 of 7


      Finally, the district court did not abuse its discretion in imposing Rule 11

sanctions in the amount of $2,000. Sperando describes the $2,000 fine as

“meager,” “arbitrarily chose[n],” and an insufficient deterrent. The district court

thought differently. The court thoroughly explained why it rejected Sperando’s

suggested sanctions and why it deemed a $2,000 fine; reimbursement of travel

costs; and a reprimand the appropriate sanctions under the circumstances.

Sperando may disagree with the court’s reasoning, but she has fallen well short of

showing an abuse of discretion.

      AFFIRMED.




                                          7